MICHAEL DALY HAWKINS, Circuit Judge,
concurring:
The majority is undoubtedly correct in applying current circuit law, especially the way in which City of South Lake Tahoe v. *1109California Tahoe Reg’l Planning Agency, 625 F.2d 231 (9th Cir.1980), has been subsequently interpreted. See Burbank-Glendale-Pasadena Airport Auth. v. City of Burbank, 136 F.3d 1360 (9th Cir.1998). Because the current law in this circuit calls for a ban on any constitutional challenge by a political subdivision against its “parent state” — an interpretation at odds with at least three other circuits — I believe omen banc court should take another look at South Lake Tahoe and its progeny.
South Lake Tahoe cited a long list of cases to support the statement that “[a] City may not challenge [a state agency’s] plans and ordinances on constitutional grounds.” However, none of the cited cases involved a Supremacy Clause challenge (at issue in South Lake Tahoe); rather, they addressed Fourteenth Amendment or Contract Clause challenges. Burbank-Glendale-Pasadena Airport Authority v. City of Burbank, 136 F.3d 1360 (9th Cir.1998), simply relied on South Lake Tahoe. We have thus never satisfactorily stated our rationale for including all constitutional challenges within the ban.
On the other hand, circuits that have rejected a “per se” rule against all constitutional challenges have provided convincing reasons for doing so. In Rogers v. Brockette, 588 F.2d 1057 (5th Cir.1979), the Fifth Circuit traced the history of cases denying standing to political subdivisions that sued their parent states. The court focussed on the foundational Supreme Court cases which dealt with municipalities’ rights under the Contract Clause, the Just Compensation Clause, and Equal Protection. See, e.g., Williams v. Mayor & City Council of Baltimore, 289 U.S. 36, 53 S.Ct. 431, 77 L.Ed. 1015 (1933); Trenton v. New Jersey, 262 U.S. 182, 43 S.Ct. 534, 67 L.Ed. 937 (1923); Hunter v. City of Pittsburgh, 207 U.S. 161, 28 S.Ct. 40, 52 L.Ed. 151 (1907).
In these cases, the Court’s primary concern was that a state whose relations with its municipalities were bound by the broad constitutional principles that govern its relations with private parties would be practically unable to legislate. See Rogers, 588 F.2d at 1068-69. Although the cases spoke in terms of standing, they are more accurately described as “substantive holdings that the Constitution does not interfere in states’ internal political organization.” Id. at 1069 (noting that “standing” had a different meaning when Hunter, etc. were decided). Not every constitutional provision presents the danger of such interference. Rogers concluded that where a municipality alleged a violation of federal law under the Supremacy Clause, it was Congress, not the Constitution, that was interfering in the states’ internal political organization.
The Tenth Circuit has also interpreted the early Supreme Court cases more narrowly, describing them as “standing] only for the limited proposition that a municipality may not bring a constitutional challenge against its creating state when the constitutional provision that supplies the basis for the complaint was written to protect individual rights, as opposed to collective or structural rights.” Branson Sch. Dist. RE-82 v. Romer, 161 F.3d 619, 628 (10th Cir.1998). Challenges based on the latter category of rights, the Tenth Circuit reasoned, do not raise the spectre of the “chaos” of lawsuits generated by “mere disagreement by a political subdivision with the policies of its parent state.” Id. at 630. The Branson court thus allowed a school district to invoke the Supremacy Clause against its parent state for violation of a federal law.
Indeed, the Supreme Court has itself indicated that its rule does not apply equally to all constitutional challenges. In Gomillion v. Lightfoot, 364 U.S. 339, 81 S.Ct. 125, 5 L.Ed.2d 110 (1960), a case that did not directly present the issue of a municipality’s standing to sue, the Court had opportunity to interpret the Hunter line of cases, and stated:
[A] correct reading of the seemingly unconfined dicta of Hunter and kindred cases is not that the State has plenary *1110power to manipulate in every conceivable way, for every conceivable purpose, the affairs of its municipal corporations, but rather that the State’s authority is unrestrained by the particular prohibitions of the Constitution considered in those cases.
Gomillion, 364 U.S. at 344, 81 S.Ct. 125 (emphasis added). When the Supreme Court denied certiorari in South Lake Tahoe, Justice White dissented on the grounds that a per se rule was inconsistent with Board of Education v. Allen, 392 U.S. 236, 88 S.Ct. 1923, 20 L.Ed.2d 1060 (1968), a case in which a local board of education challenged the constitutionality of a state statute on First Amendment grounds. See City of South Lake Tahoe v. California Tahoe Reg’l Planning Agency, 449 U.S. 1039, 1042, 101 S.Ct. 619, 66 L.Ed.2d 502 (1980) (White, J., dissenting from denial of certiorari).
The Fifth and Tenth Circuits have noted another apparent limitation on the breadth of the rule, this one stemming from the nature of the political subdivision rather than the nature of the constitutional provision. In one of its earliest cases on the subject, the Supreme Court made the following observation:
It will be observed that, in describing the absolute power of the state over the property of municipal corporations, we have not extended it beyond the property held and used for governmental purposes. Such corporations are sometimes authorized to hold and do hold property for the same purposes that property is held by private corporations or individuals. The distinction between property owned by municipal corporations in their public and governmental capacity and that owned by them in their private capacity, though difficult to determine, has been approved by many of the state courts, and it has been held that, as to the latter class of property, the legislature is not omnipotent.
Hunter at 179, 28 S.Ct. 40 (quoted in Rogers, 588 F.2d at 1069). Relatedly, in Lassen v. Arizona ex rel. Arizona Highway Dep’t, 385 U.S. 458, 87 S.Ct. 584, 17 L.Ed.2d 515 (1967), the Court stated, “This action is in form and substance a controversy between two agencies of the State of Arizona.... We have nonetheless concluded that this is a case with which we may properly deal. The Land Commissioner is apparently a substantially independent state officer, appointed for a term of years and removable only for cause. He is essentially the trustee of the trust at issue here, with custody of the trust lands.” Id. at 460 n. 1, 87 S.Ct. 584 (quoted in Branson, 161 F.3d at 629). In short, the Court has recognized a difference between political subdivisions acting in their governmental roles and political subdivisions acting in a private or substantially independent capacity. The latter may be able to sue the state in situations where the former could not.
The Fifth and Tenth Circuits are joined by the Eleventh Circuit in expressly rejecting a per se rule. See United States v. Alabama, 791 F.2d 1450, 1455 (11th Cir.1986). Other circuits have suggested, without holding, that they do not favor such a rule. See City of Charleston v. Public Serv. Comm., 57 F.3d 385, 389-90 (4th Cir.1995) (noting that a political subdivision’s standing regarding a non-Fourteenth Amendment claim was “unclear” and proceeding to resolve the issue on the merits); South Macomb Disposal Auth. v. Township of Washington, 790 F.2d 500, 504 (6th Cir.1986) (noting that “[tjhere may be occasions in which a political subdivision is not prevented, by virtue of its status as a subdivision of the state, from challenging the constitutionality of state legislation”). Certainly the Ninth Circuit is alone in having barred Supremacy Clause challenges by political subdivisions against their parent states.
The existence of a contrary view in other circuits does not automatically suggest a need to reexamine our own position. However, where the other circuits’ view is well and thoroughly reasoned, we should at least satisfy ourselves that our position is grounded in an equally solid rationale. *1111I therefore suggest that we revisit South Lake Tahoe’s holding en banc.